Exhibit (10.6) Eastman Kodak Company Administrative Guide for the 20 Performance Cycle of the Leadership Stock Program under Article 7 (Performance Awards) of the 2005 Omnibus Long-Term Compensation Plan ARTICLE 1.INTRODUCTION 1.1Background Under Article 7 (Performance Awards) of the 2005 Omnibus Long-Term Compensation Plan (the “Plan”), the Executive Compensation and Development Committee of Kodak’s Board of Directors (the “Committee”) may, among other things, award the opportunity to earn shares of Common Stock to those Participants as the Committee in its discretion may determine, subject to such terms, conditions and restrictions as it deems appropriate. 1.2Purpose This Administrative Guide governs the Committee’s grant of Awards under Article 7 of the Plan pursuant to a subprogram that is hereinafter referred to as the “Leadership Stock Program,” to be effective as of January 1, 20, by which the Committee will award the opportunity to earn shares of Common Stock for the Cycle to eligible Participants described in Article 3, with the objectives of improving the relationship between controllable performance and realized compensation and enhancing the focus on operating goals.It is expected that improvement in these areas will have a corollary effect upon the price of the Common Stock.Unless otherwise noted in this Administrative Guide or determined by the Committee, the terms of the Plan shall apply to Awards granted under this Leadership Stock Program. In addition, this Administrative Guide is intended to establish those requirements necessary to ensure that the Cycle’s Awards will be treated as performance-based compensation for the purposes of Section 162(m) of the Code.These requirements include establishment of the Cycle’s Performance Criteria, performance goals under the Performance Criteria and Performance Formula. 1.3Administration The Leadership Stock Program shall be administered by the Committee.The Committee is authorized to issue this Administrative Guide and to make changes in this Administrative Guide as it from time to time deems proper. The Committee is authorized to interpret and construe the Leadership Stock Program and this Administrative Guide, to prescribe, amend, and rescind rules and regulations relating to each, and to make all other determinations necessary, appropriate or advisable for the administration of the Leadership Stock Program, including without limitation, whether or not to pay fractional shares, whether and how to round fractional shares, and any issues regarding valuation, withholding and international considerations.If there are any inconsistencies between the terms of this Administrative Guide and the terms of the Plan, the terms of the Plan will control.Any determination by the Committee in carrying out, administering or construing the Leadership Stock Program will be final and binding for all purposes and upon all interested persons and their heirs, successors and personal representatives.The Committee is authorized to suspend or terminate the Leadership Stock Program, at any time, for any reason, with or without prior notice.Notwithstanding any provision herein to the contrary, the Company's Chief Human Resources Officer is authorized to round fractional shares arising in any way under the Plan either up or down with respect to any or all Participants, for ease of administration or some other reasonable purpose. 1 ARTICLE 2.DEFINITIONS Any defined term used in this Administrative Guide, other than those set forth in this Article 2 or defined within another Article of this Administrative Guide, will have the same meaning for purposes of this document as that ascribed to it under the terms of the Plan. 2.1Approved Reason “Approved Reason” means, with regard to all Participants other than a Participant who is subject to Section 16 of the Exchange Act or a Covered Employee, a reason for terminating employment which, in the opinion of the CEO, is in the best interests of the Company.With regard to a Participant who is subject to Section 16 of the Exchange Act or is a Covered Employee, “Approved Reason” means a reason for terminating employment which, in the opinion of the Committee, is in the best interests of the Company. 2.2Award Payment Date “Award Payment Date” is the date payment of an Award in the form of shares of Common Stock is credited to the Participant’s account with Kodak’s transfer agent pursuant to Section 9.3, which shall be as soon as is administratively practicable after the Vesting Date, but in no event later than 90 days thereafter. 2.3Cycle “Cycle” or “Performance Cycle” means the -year period commencing on January 1, 20 and ending December 31, 20. 2.4(Intentionally Omitted) 2.5Joint Venture “Joint Venture” means a corporation or other business entity in which the Company has an ownership interest of fifty percent (50%). 2.6Participant Account “Participant Account” means the account established by the Company for each Participant who is granted an Award under the Leadership Stock Program to record and account for the grant of the Award and any dividend equivalents that are to be credited to the Account pursuant to Article 10, until such time as the balance in the Account is paid, canceled, forfeited or terminated, as the case may be. 2.7Performance Criteria “Performance Criteria” means, with respect to the Leadership Stock Program, the criteria that will be used to establish the Performance Goal for the Performance Cycle, as described in Article 6. 2.8Performance Cycle “Performance Cycle” has the meaning specified in Section 2.3. 2.9Performance Goals “Performance Goals” means, with respect to the Performance Cycle of the Leadership Stock Program, the goals based upon the Performance Criteria and established by the Committee, as more particularly described in Article 6. 2 2.10Participant’s Individual Allocation “Participant’s Individual Allocation” means, for the Performance Cycle of the Leadership Stock Program, the target allocation amount, expressed as a number of units of Common Stock, allocated to a Participant prior to the start of the Performance Cycle pursuant to Section 5.2. 2.11Unit “Unit” means a bookkeeping entry used by the Company to record and account for the amount of an Award granted to a Participant and any dividend equivalents that are to be credited to the Participant’s Account pursuant to Article 10, even though such Award and dividend equivalents have not yet been earned, until such time as the balance in the Account is paid, canceled, forfeited, or terminated, as the case may be.Units are expressed in terms of one Unit being the equivalent of one share of Common Stock. 2.12Vesting Date “Vesting Date” shall mean the date that is () year(s) following the end of the Performance Cycle. ARTICLE 3.PARTICIPATION 3.1In General The Participants who are eligible to participate in this Cycle of the Leadership Stock Program are those executives who, as of the first day of the Cycle, are either employed by Kodak globally in wage grades 48 and higher, or are senior-level executives employed by Kodak Subsidiaries.The CEO will make recommendations for participation for this Cycle of the Leadership Stock Program from among those eligible Participants.Participants for this Cycle of the Leadership Stock Program will be designated by the Committee from those recommended bythe CEO.A schedule of such Participants is maintained by Kodak’s Global Compensation Organization. Subject to applicable local laws, regulations and processes, in order to be eligible for and to receive an Award, all eligible Participants must have signed an Executive Employee’s Agreement in a form acceptable to the Chief Human Resources Officer and Senior Vice President, Eastman Kodak Company.Any participant who fails to sign such an Executive Employee’s Agreement on or prior to the Certification will forfeit his or her Individual Allocation. 3.2New Participants No person may become eligible to participate in this Cycle of the Leadership Stock Program after the first day of the Cycle, whether as a result of a job change or otherwise. 3.3Termination of Participation A Participant’s participation in this Cycle of the Leadership Stock Program is subject to immediate termination upon the Participant’s termination of employment from the Company during the Performance Cycle.In the case of the Participant’s termination of employment after the end of the Performance Cycle but prior to the Vesting Date, the Participant will forfeit any and all rights to receive payment on account of an Award for the Cycle, except as specified in Section 8.2 (Death, Disability, Retirement or Termination for an Approved Reason), Section 8.3 (Divestiture to a Joint Venture) and Section 8.4 (Divestiture to an Unrelated Third Party). ARTICLE 4.FORM OF AWARDS 4.1Form of Awards Awards granted under the Leadership Stock Program provide Participants with the opportunity to earn shares of Common Stock, subject to the terms and conditions contained in this Administrative Guide and the Plan.Each award granted under the Leadership Stock Program 3 shall be expressed as a fixed number of Units that will be equivalent to an equal number of shares of Common Stock.The fixed number of Units that are allocated to a Participant by the Committee prior to the start of the Performance Cycle is referred to herein and in the Plan as the Participant’s Individual Allocation. 4.2Participant Account The Company will establish a Participant Account for each Participant who is granted an Award. 4.3Participant’s Account Unfunded The maintenance of individual Participant Accounts is for bookkeeping purposes only; the Units recorded in the account are not actual shares of Common Stock.The Company will not reserve or otherwise set aside any Common Stock for or to any Participant Account.No Participant shall have the right to exercise any of the rights or privileges of a shareholder with respect to the Units credited to his or her Participant Account.As more specifically described in Article 10, until the Committee has certified the Award earned by a Participant pursuant to the procedure referred to in Article 7 of this Guide, no additional Units will be credited for dividends that may be paid on the Company’s Common Stock. ARTICLE 5.AWARD ALLOCATION 5.1Target Allocation Midpoint The attached Exhibit “A” shows by wage grade the target dollar value andthe number of Units that an eligible Participant could be allocated with respect to the Performance Cycle.Exhibit “A” shows the midpoint of the target dollar value and number of Unitsfor wage grades 48-56.Wage grades 57 and above have individualized targets. 5.2Establishing the Participant’s IndividualAllocation No later than the cut-off date of the allocation period in 20, each Participant’s unit management will review the Participant’s most recent relative leadership assessment and, based upon that assessment, recommend the percentage to be applied to the Target Allocation Midpoint applicable to that Participant to determine the fixed number of Units that will be allocated to that Participant. The unit management’s recommendation will be made to the CEO. Prior to the first day of the Cycle, the fixed number of Units that are allocated to a Participant will be approved by the CEO, except in the case of a Participant who is subject to Section 16 of the Exchange Act or a Covered Employee, in which case the fixed number of Units that are allocated to a Participant will be established by the Committee.No change will be made to the fixed number of Units allocated to a Participant as a result of a promotion or demotion that occurs after the Units are allocated, provided the Participant remains eligible as of the first day of the Cycle.Participants who become newly eligible after the cut-off date of the allocation period in 20 will be allocated a fixed number of Units that is equal to the Target Allocation Midpoint applicable to that Participant. The fixed number of Units allocated to a Participant prior to the start of the Performance Cycle is referred to herein as the “Participant’s Individual Allocation.” 4 ARTICLE 6.ESTABLISING PERFORMANCE FACTORS 6.1Performance Criteria The Committee has selected as the Performance Criteria for purposes of establishing the Performance Goal for the Performance Cycle. 6.2Performance Goal The Committee has established the target amounts of for the Performance Cycle that will serve as the “Performance Goal” for purposes of assessing the Company’s performance during the Performance Cycle. The Committee has also established the minimum amounts of for the Performance Cycle (the “Minimum Performance Goal”) that will serve as the minimum actual amount for the Performance Cycle that will be necessary in order for any amount of an Award to be considered to have been earned by the Participants for the Performance Cycle. The Committee will cause the Performance Goals and the Minimum Performance Goals to be documented in an Exhibit “B” to this Administrative Guide. 6.3Performance Formula The “Performance Formula,” which will determine the amount of an Award that will be considered to have been earned by a Participant is as follows: Award Earned Participant’s Individual Allocation x Applicable Performance Percentage The “Applicable Performance Percentage” will be determined from the performance matrix attached to this Administrative Guide as Exhibit “B”.For purposes of the performance matrix, results between the amounts shown will be interpolated to derive an Applicable Performance Percentage.The maximum Applicable Performance Percentage is 200%. ARTICLE 7.DETERMINATION OF EARNED AWARDS 7.1Certification Following the completion of the Performance Cycle, the Committee shall meet to review and certify in writing whether, and to what extent, the Performance Goals for the Performance Cycle have been achieved.If the Committee certifies that the Minimum Performance Goals have been achieved, it shall also calculate and certify in writing the Applicable Performance Percentage.By applying the Performance Formula, the Committee shall then determine and certify the actual amount of each Participant’s Award that has been earned for the Performance Cycle, keeping any fractional shares in the Participant’s Account. 7.2Discretion Notwithstanding any provision contained herein to the contrary, in determining the actual amount of an individual Award to be deemed earned for the Cycle, the Committee may, through the use of Positive or Negative Discretion, increase or reduce the amount of the Award that would otherwise be earned by application of the Performance Formula, if, in its sole judgment, such increase or reduction is appropriate. Positive discretion will not apply to Named Executive Officers. 5 ARTICLE 8.PRECONDITIONS TO RECEIPT OF AN EARNED AWARD 8.1Continuous Employment Until Payment A Participant must remain continuously employed with the Company (in any wage grade) at all times from the first day of the Cycle through the Vesting Date in order to remain eligible for an Award.If a Participant’s employment with the Company ceases during this period for any reason, the Participant will forfeit the entire number of Units that have been allocated to him or her for the Cycle (including any Units that are earned but not vested) and any dividend equivalents that have been credited to the Account pursuant to Article 10 hereof.The limited exceptions to the requirements of this Section 8.1 are specified in Sections 8.2, 8.3 and 8.4 below. 8.2Death, Disability, Retirement, or Termination for an Approved Reason before the Vesting Date Notwithstanding any provision contained in this Article 8 to the contrary, if after the end of the Performance Cycle but prior to the Vesting Date, a Participant’s employment with the Company ceases for an Approved Reason or as a result of his or her death, Disability or Retirement, and if such Participant had been employed with the Company for the entire Performance Cycle, such Participant shall be entitled to receive an Award. In the event a Participant’s employment with the Company ceases at any time during the Performance Cycle (whether for an Approved Reason or as a result of his or her death, Disability or Retirement), the Participant will no longer be eligible for an Award for such Cycle and, consequently, will forfeit any and all rights to receive an Award for such Cycle. 8.3Divestiture to a Kodak Joint Venture Notwithstanding any provision contained in this Article 8 to the contrary, if after the end of the Performance Cycle but prior to the Vesting Date, a Participant’s employment with the Company ceases as a result of the Company’s sale or other disposition to a Joint Venture of the business unit in which the Participant was employed, such Participant will be entitled to receive an Award, provided that (a) his or her employment with the Company ceases after the end of the Performance Cycle, and (b) such Participant is employed by either the Company or such Joint Venture at all times from the first day of the Cycle through the Vesting Date. If either of the conditions (a) or (b) set forth in the prior paragraph are not met, a Participant whose employment with the Company ceases at any time prior to the Vesting Date as a result of the Company’s sale or other disposition to a Joint Venture of the business unit in which the Participant was employed, is no longer eligible for an Award for such Cycle and, consequently, will forfeit any and all rights to receive an Award for such Cycle. 8.4Divestiture to an Unrelated Third Party Notwithstanding any provision contained in this Article 8 to the contrary, if after the end of the Performance Cycle but prior to the Vesting Date, a Participant’s employment with the Company ceases as a result of the Company’s sale or other disposition of the business unit in which the Participant was employed, to a corporation or other business entity in which the Company has no ownership interest, such Participant will be entitled to receive an Award, provided that his or her employment with the Company ceases after the end of the Performance Cycle. A Participant whose employment with the Company ceases at any time during the Performance Cycle as a result of the Company’s sale or other disposition of the business unit in which the Participant was employed, to a corporation or other business entity in which the Company has no ownership interest, is no longer eligible for an Award for such Cycle and, consequently, will forfeit any and all rights to receive an Award for such Cycle. 6 ARTICLE 9.PAYMENT OF AWARDS 9.1Timing of Award Payments Awards that have been earned for this Cycle and any dividend equivalents that are credited to the Account pursuant to Article 10 shall be paid on the Award Payment Date by the procedure described in Section 9.3.Participants cannot defer Awards. 9.2Form of Payment of Awards All awards for this Cycle including any dividend equivalents that are credited to the Account pursuant to Article 10 shall be paid in the form of shares of Common Stock in accordance with the procedure described in Section 9.3, subject to the terms, restrictions and conditions of the Plan and those set forth in this Administrative Guide.
